DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on September 2, 2021.  As directed by the amendment: claims 1, 3, 6-8, 12, 16, 18-20, and 22 have been amended, claims 2, 9, and 17 have been canceled, and new claim 23 have been added.  Thus, claims 1, 3-8, 10-16, and 18-23 are presently pending in the application.

Claim Objections
Claims 1 and 8 is objected to because of the following informalities:
Claim 1 line 8 reads “the resonant structures vibrate,” but is suggested to read --the resonant structure vibrates-- for term agreement.
Claim 8 line 2 reads “from the end effector,” but is suggested to read --from the face brush-- for term agreement.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “resonant structure being configured to generate vibrations” of claim 1 lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the term “end effector” is being interpreted in accordance with 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 14-16 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2007/0123808 to Rhoades (herein Rhoades).
Regarding claim 1
Regarding claim 10, Rhoades discloses wherein vibration of the protruding elements is at least in part caused by oscillations of the end effector (motor 264, which may be configured for oscillating motion, the motor 264 causing vibratory motion of the head portions 120, 140, Paras. [0057] and [0059]).
Regarding claim 14, Rhoades discloses the device including a first charging coil carried by a charging stand (charger 410 includes electrical circuitry and contacts adapted to contact handle portion 130, Para. [0072], Figs. 4A-4B); and a second charging coil carried by the body (handle portion 130 also includes circuitry and contacts adapted to contact the charger 410, Para. [0072], Figs. 4A-4B), wherein the first charging coil is configured to receive electrical energy through electromagnetic interactions with the second charging coil (“charger 410 may include circuitry for connecting to an AC power source, and converting the AC power to appropriate power (e.g., such as DC power of a lesser voltage) to charge the power source within handle portion 130,” Para. [0072]).
Regarding claim 15, Rhoades discloses wherein the body comprises a printed circuit board (PCB) with a controller configured to control operation of the end effector (control circuitry may include PCBs to control the tool 110, Para. [0141]).
Regarding claim 16, Rhoades discloses a face massage skincare device (tool 110, Fig. 2), comprising: an oscillating brush head configured for contacting a face of the user (applicator attachment 200 is attached to head portion 120 which may be a brush, Para. [0071], Fig. 4A; motor 260, contained within handle portion 130, may generate oscillating motion to head portion 120, Para. [0059]), wherein the brush head is configured to oscillate about an axis during operation (motor 260 transfers oscillating motion to the head portion 120, Para. [0059]); and a body (tool 110 includes handle portion 130 and head portions 120, 140 at an end thereof, Fig. 2) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 13 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2014/0194900 to Sedic (herein Sedic) in view of Rhoades.
Regarding claim 1, Sedic discloses a face massage skincare device (skin cleanser, Fig. 1), comprising: a body (casing including top 130, a bottom 140, and brush 100; Para. [0017], Fig. 1) having protruding elements configured for contacting a face of a user (brush 100 includes brush surfaces 300, 400; at least brush surface 300 including rounded silicone touch points, Paras. [0017] and [0023], Fig. 1), wherein the body carries a resonant structure operably coupled to one or more of the protruding elements (motor 110 is coupled to the body through frame 120, which assists in transferring vibration frequencies to the brush surfaces, Para. [0018]), the resonant structure being configured to generate vibrations of the one or more protruding elements during operation (motor 110 is held into body through frame 120, which will assist in transfer of vibration of motor 110 to silicone touch points of brush surface 300, Para. [0018]); and an end effector configured for contacting the skin of the user while the resonant structures vibrate (brush surface 400 includes silicone ridges for contacting the user, Para. [0025], Fig. 4), wherein the end effector is configured to oscillate about an axis during operation (motor 110 is configured to generate oscillating motion to brush surface 400, Para. [0017]); and a motor configured to generate oscillations of the face brush (motor 110 is configured to generate oscillating motion to brush surface 400, Para. [0017]).  Sedic does not disclose the end effector having a face brush, and wherein the protruding elements are separate from the face brush.
However, Rhoades teaches a face massage tool (110, Fig. 1) including the end effector having a face brush (head portion 140 has an applicator attachment 200, the applicator attachment 200 may be a brush attachment, Para. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ridges of Sedic to be a brush head as taught by Rhoades in order to include a comfortable skin contacting surface.
Modified Sedic further discloses wherein the protruding elements are separate from the face brush (Sedic brush surface 400, which includes Rhoades brush applicator portion 200, is located opposite and distinct from Sedic brush surface 300).
Regarding claim 3, the modified Sedic discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Sedic further discloses wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency (frame 120 associated with motor 110 will vibrate at the frequency that motor 110 vibrates, Para. [0018], Fig. 2); and a second resonant structure configured to resonate at a second resonant frequency (skin cleanser may include a second motor 200 with frame 210 vibrating at the frequency of the motor 200, Para. [0020]), wherein the first resonant frequency is different from the second resonant frequency (motors 110, 200 being configured to vibrate at different frequencies, therefore frames 120, 210 will vibrate at different frequencies, Para. [0020], Fig. 2).
Regarding claim 4, the modified Sedic discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Sedic further discloses wherein the protruding elements comprise a first plurality of protruding elements having a first size (“brush surface 300 comprises a series of thinner touch-points for gentle cleansing of non-oily or sensitive skin,” Para. [0023], Fig. 3) and a second plurality of protruding elements having a second size different from the first size (“brush surface 300 comprises…an area of thicker touch-points grouped towards the top of the cleanser,” Para. [0023], Fig. 3), and wherein: the first resonant structure is configured to impart the first resonant frequency onto the first plurality of protruding elements (motor 110 imparts a first vibrational frequency, Para. [0023]); and the second resonant structure is configured to impart the second 
Regarding claim 5, the modified Sedic discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Sedic further discloses wherein the first plurality of protruding elements has a first shape (touch points have a larger cylindrical shape, Fig. 3) and the second plurality of protruding elements has a second shape different from the first shape (second touch points have a smaller cylindrical/rod-like shape, Fig. 3).
Regarding claim 13, the modified Sedic discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Sedic further discloses wherein the body is made of silicon material (casing including a top 130 and a bottom 140, and including brush 100 which may be made of silicone, abstract and Para. [0017], Fig. 1).

Claims 6 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. 6,228,041 to Ameer (herein Ameer).
Regarding claim 6, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Rhoades does not disclose wherein the resonant structure is a metal wire or strip caused to vibrate at least in part by oscillations of the end effector.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure is a metal wire or strip caused to vibrate at least in part by oscillations of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and eccentric weight of Rhoades to include agitating wires as taught by Ameer in order to have a contour better conforming to the body and to the device housing (Ameer Col. 3 lines 30-31).
Regarding claim 23, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Rhoades further discloses the resonant structure be connected to the material carrying the protruding elements (eccentric mass 264 is connected to the handle portion 110 through frames and fasteners); but does not disclose wherein the resonant structure is embedded into a material that carries the protruding elements.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure is embedded into a material that carries the protruding elements (agitators 20 are embedded within vibration medium 24, the vibration medium supporting pliable bladder 22 which contacts the user’s skin to transfer vibration, Col. 3 lines 3-5, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft and eccentric weight of Rhoades to be embedded in vibration medium as taught by Ameer in order to amplify the vibration generated by the resonant structure.

Claims 7 and 18 rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2015/0150754 to Kadra et al (herein Kadra).
Regarding claim 7, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Rhoades does not disclose wherein the resonant structure comprises at least one piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element.
However, Kadra teaches a device for massage and cosmetic application (Fig. 1) including wherein the resonant structure comprises at least one piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element (vibration may be accomplished through use of a piezoelectric element, a piezo electric element can generate an electric current and voltage based on applied mechanical stress, or conversely can expand/contract in length based on an application of a current/voltage, see also Paras. 1-2 on page 2 of the NPL “The Piezoelectric Effect,” a copy of which is provided herewith).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a piezoelectric vibrator as taught by Kadra in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the piezoelectric element) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.
Regarding claim 18, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.  Rhoades does not disclose wherein the resonant structure is a piezoelectric element configured to constrict and expand based on a voltage supplied to the piezoelectric element.
However, Kadra teaches a device for massage and cosmetic application (Fig. 1) including wherein the resonant structure is a piezoelectric element configured to constrict and expand 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a piezoelectric vibrator as taught by Kadra in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the piezoelectric element) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.

Claims 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2020/0078151 to Plotka (herein Plotka) and Ameer, collectively.
Regarding claim 8, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Rhoades does not disclose wherein the resonant structure extends away from the end effector.
However, Plotka teaches a dental device (Fig. 1) including wherein the resonant structure extends away from the end effector (motor 206 includes a shaft extending from each end to provide vibratory movement at each end, Para. [0027], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Rhoades to include a 
Rhoades, as modified above, does not disclose wherein the resonant structure extends radially away.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure extends radially away (agitators 20 extend radially away from the motor 30, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor shafts of modified Rhoades to extend radially away as taught by Ameer in order to increase the amplitude of vibration created by the resonant structure.
Regarding claim 19, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 17.  Rhoades does not disclose wherein the resonant structure extends away from the brush head.
However, Plotka teaches a dental device (Fig. 1) including wherein the resonant structure extends away from the brush head (motor 206 includes a shaft extending from each end to provide vibratory movement at each end, Para. [0027], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of Rhoades to include a second shaft extending away from the other end as taught by Plotka in order to application of differing vibrational amplitudes or frequencies in the same device.
Rhoades, as modified above, does not disclose wherein the resonant structure extends radially away.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure extends radially away (agitators 20 extend radially away from the motor 30, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor shafts of modified Rhoades to extend radially away as taught by Ameer in order to increase the amplitude of vibration created by the resonant structure.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2020/0232535 to Bosman (herein Bosman).
Regarding claim 11, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.  Rhoades does not disclose wherein the end effector carries at least one rotating first magnet and the body carries at least one stationary second magnet opposite from the rotating first magnet, and wherein the protruding elements vibrate at least in part based on magnetic interactions between the at least one rotating first magnet and the at least one stationary second magnet.
However, Bosman teaches a personal care device (Fig. 1) including wherein the end effector (second component 220, Fig. 2) carries at least one rotating first magnet (extensions 260 having ferromagnetic material, Para. [0032], Fig. 2) and the body (first component 210, Fig. 2) carries at least one stationary second magnet opposite from the rotating first magnet (pattern of alternating poles 230, Fig. 2), and wherein the protruding elements vibrate at least in part based on magnetic interactions between the at least one rotating first magnet and the at least one stationary second magnet (as second component 220 rotates, the first and second components 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and weight of Rhoades to be a magnetic vibrator as taught by Bosman in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the magnetic vibrator) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of US Pat. Pub. 2011/0119843 to Nikitczuk et al (herein Nikitczuk).
Regarding claim 12, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Rhoades does not disclose wherein the body comprises an opening configured for placing a hand of the user into an interior of the device.
However, Nikitczuk teaches a surface treating device (Fig. 1) including wherein the body comprises an opening configured for placing a hand of the user into an interior of the device (device 10 includes handle 18 which separates from the housing 12 to form an opening, Fig. 1, the exterior of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle portion of Rhoades to include a hand opening as taught by Nikitczuk in order to make it easier for a user to hold the device.

Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of Sedic.
Regarding claim 20, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.  Rhoades does not disclose wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency; and a second resonant structure configured to resonate at a second resonant frequency, wherein the first resonant frequency is different from the second resonant frequency.
However, Sedic teaches a skin cleanser (Fig. 1) including wherein the resonant structure comprises: a first resonant structure configured to resonate at a first resonant frequency (frame 120 associated with motor 110 will vibrate at the frequency that motor 110 vibrates, Para. [0018], Fig. 2); and a second resonant structure configured to resonate at a second resonant frequency (skin cleanser may include a second motor 200 with frame 210 vibrating at the frequency of the motor 200, Para. [0020]), wherein the first resonant frequency is different from the second resonant frequency (motors 110, 200 being configured to vibrate at different frequencies, therefore frames 120, 210 will vibrate at different frequencies, Para. [0020], Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibration generation of Rhoades to include a second vibration generator vibrating a second frequency as taught by Sedic in order to be able to apply a wider range of vibrational frequencies to increase efficacy of the device.
Regarding claim 21
The modified Rhoades further discloses wherein the protruding elements comprise a first plurality of protruding elements having a first size (Rhoades bristles 320 may have a plurality of sizes, such as 0.0001 inch diameter, Para. [0066]) and a second plurality of protruding elements having a second size different from the first size (Rhoades bristles 320 may have a plurality of sizes, such as 0.015 inch diameter, Para. [0066]), and wherein: the first resonant structure is configured to impart the first resonant frequency onto the first plurality of protruding elements (Sedic motor 110 imparts a first vibrational frequency, Para. [0023]); and the second resonant structure is configured to impart the second resonant frequency onto the second plurality of protruding elements (motor 200 imparts a second vibrational frequency, Para. [0023]).

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Rhoades in view of Bosman and Ameer, collectively.
Regarding claim 22, Rhoades discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Rhoades further discloses the device including a shaft mechanically connecting the motor with the oscillating brush head (shaft 262 of motor 260 may also be directly connected to either of head portions 120, 140 to transfer motion, Para. [0091]).  Rhoades does not disclose a first plurality of magnets carried by the oscillating brush head; and LORL\57582AP-12-a second plurality of magnets carried by the body, where the second plurality of magnets faces the first plurality of magnets at least at some angular positions of the oscillating brush head.
However, Bosman teaches a personal care device (Fig. 1) including a first plurality of magnets carried by the oscillating brush head (second component 220 includes extensions 260 having ferromagnetic material, Para. [0032], Fig. 2) and LORL\57582AP-12-a second plurality of magnets carried by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor and eccentric weight of Rhoades to be a magnetic vibrator as taught by Bosman in order to substitute one well-known vibration generator (i.e. motor and eccentric weight) with another well-known vibrator (i.e. the magnetic vibrator) with the expected results of repeatable and controllable vibrational amplitudes/frequencies.
Rhoades, as modified above, does not disclose wherein the resonant structure is a plurality of metal wires or strips.
However, Ameer teaches a vibrating stimulating device (Fig. 1) including wherein the resonant structure is a plurality of metal wires or strips (agitators 20 are formed as a metal wire, which are configured to oscillate, Col. 3 lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonant structure of modified Rhoades to include agitating wires as taught by Ameer in order to have a contour better conforming to the body and to the device housing (Ameer Col. 3 lines 30-31).

Response to Arguments
Applicant's arguments filed with respect to the rejection of claims 1, 10, and 14-17 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Rhoades does not disclose protruding elements and the end effector being a face brush simultaneously.
The Examiner disagrees.  As noted above (see Para. 10 above), Rhoades discloses a tool 110 which includes head portions 120 and 140 (see Fig. 1).  The head portions are configured to have various attachments placed thereon for use.  As noted above, Rhoades discloses protruding elements in the form of bristles of brush attachment 300 attached to head portion 140.  Further, Rhoades discloses the use of two separate brush attachments attached to both head portions 120, 140.  The brushes having two different types of bristles, namely abrasive and non-abrasive bristles.  Therefore, Rhoades discloses a face brush and protruding elements separate from one another and used simultaneously.
Applicant’s arguments with respect to claim(s) 1-5 and 13 under 35 U.S.C. § 102 by Sedic have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the rejection of claims 1, 3-8, 10-16, and 18-23 still stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0369060 to Whittle and US 2012/0191023 to Young each recite a massage device including an opening for a hand to be inserted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        /TIMOTHY A STANIS/Primary Examiner, Art Unit 3785